—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice W. Bromley Hall to vacate the dismissal of an action entitled J L J Recycling Contrs. Corp. v Town of Babylon, brought in the Supreme Court, Suffolk County, under Index No. 94/8433.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Altman, J. P., S. Miller, McGinity, H. Miller and Crane, JJ., concur.